Citation Nr: 0506793	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disorder as 
due to service-connected nicotine dependence acquired in 
service.

2.  Entitlement to service connection for a heart disorder as 
due to the use of tobacco products during service.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to March 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is service-connected for nicotine dependence 
acquired in service.

3.  The veteran is currently diagnosed with a heart 
disorder-coronary artery disease.

4.  There is no competent medical evidence of record that 
shows that the veteran's current heart disorder is 
proximately due to or the result of his use of tobacco 
products due to nicotine dependence; or, there is no 
competent medical evidence of aggravation of the veteran's 
heart disorder proximately due to or the result of his use of 
tobacco products due to nicotine dependence.  


5.  There is no competent medical evidence of record that 
links the veteran's currently diagnosed heart disorder to his 
in-service use of tobacco products from April 1965 to March 
1967.  

6.  The competent medical evidence of record shows that the 
onset of a heart disorder did not occur during the veteran's 
service or within the one-year presumptive period following 
the veteran's discharge from service; there is no competent 
medical evidence of record that otherwise establishes that a 
heart disorder was incurred in service.  

7.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities; the evidence of record 
fails to show that the veteran is otherwise unemployable by 
reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  A heart disorder is not proximately due to or the result 
of service-connected nicotine dependence acquired in service, 
or was not otherwise incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a), 3.307, 3.309 
(2004).

2.  A heart disorder is not proximately due to or the result 
of the use of tobacco products during service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.310(a) (2004).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.1, 4.15, 
4.16 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the August 1998 rating decision, 
November 1998 Statement of the Case (SOC), August 1999 
Supplemental Statement of the Case (SSOC), September 2000 
SSOC, March 2004 rating decision, March 2004 SSOC, and May 
2004 SSOC, which together provided the veteran with notice as 
to the evidence needed to substantiate his claims and the 
reasons for the denials.  The November 1998 SOC and March 
2004 SSOC provided the veteran with notice of all the laws 
and regulations pertinent to his claims, including the law 
and implementing regulations of the VCAA.  

Lastly, in correspondence dated in July 2003, the RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to his claims, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
July 2003 VCAA notice advised the veteran of the information 
and evidence necessary to substantiate his claims.   

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Nevertheless, the case was reconsidered again in March 2004 
and May 2004 and the SSOCs were provided to the veteran.  
Also, the Board notes that the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

The Board acknowledges that the July 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the veteran's claims.  A generalized request for 
any other evidence pertaining to the claims would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.   

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained a medical opinion on the etiology of the veteran's 
heart disorder in March 2003.  The RO also afforded the 
veteran a local hearing before a Hearing Officer of the RO in 
May 1999, and scheduled a videoconference hearing before the 
undersigned Veterans Law Judge, which was held in January 
2005.  The Board also notes that the claims file reflects 
that the RO underwent extensive development in connection 
with other claims not before the Board, but the evidence 
obtained during the course of the development is relevant to 
the instant claims.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.


II.        Heart Disorder Secondary to Service-Connected 
Nicotine Dependence 

The veteran primarily contends that his heart disorder is due 
to service-connected nicotine dependence he acquired during 
service.  As a preliminary matter, the Board notes that 
applicable law provides that for all claims filed after June 
9, 1998, service connection for death or disability resulting 
from an injury or disease attributable to the in-service use 
of tobacco products by a veteran is prohibited.  38 U.S.C.A.         
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2004).  In the instant 
case, the veteran filed his claim in February 1998; 
therefore, the new law is not applicable to his claim.

The law provides that the veteran may be awarded service 
connection by showing that he currently has a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (a) (2004).  In addition, service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2004); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The competent medical evidence of record shows that the 
veteran is currently diagnosed with a heart disorder-
coronary artery disease.  Thus, a current disability exists.

There, however, is no competent medical evidence of record 
that shows that the veteran's current heart disorder is 
proximately due to or the result of his use of tobacco 
products due to nicotine dependence, or evidence of 
aggravation of the veteran's current heart disorder 
proximately due to or the result of his use of tobacco 
products due to nicotine dependence.  

There are several medical opinions of record on the etiology 
of the veteran's currently diagnosed heart disorder.  They 
are discussed below. 

In a January 1999 letter, A.F.S., M.D., reported that the 
veteran was a patient of his from 1963 to 1965.  Dr. A.F.S. 
asserted the following:

In [his] medical opinion, it is possible 
for [the veteran] to become nicotine 
dependent from the use of tobacco 
products given to him while he was in the 
army.  In [his] medical opinion it is 
also possible from the use of tobacco and 
being nicotine dependent is the direct 
cause of his current disability, heart, 
and other related disability, it is also 
possible it began during military 
service.

In the March 2003 VA examination report, the cardiologist 
discussed the veteran's smoking history.  The veteran 
indicated that he continued to smoke two packs of cigarettes 
per day and at various times in his life he had smoked up to 
three packs per day.  The cardiologist noted that in terms of 
other risk factors, the veteran had hyperlipidemia and 
hypertension since 1983, during which time he had his first 
myocardial infarction.  The cardiologist noted that the 
veteran was obese and sedentary as well, having retired from 
the police department in 1985.  The cardiologist reported 
that the veteran's family history was positive for coronary 
artery disease as his father died at the age of 79 of heart 
disease with a history of coronary artery bypass graft at the 
age of 59, and his brother died at the age of 50 from a 
myocardial infarction with a history of his first myocardial 
infarction at the age of 33.  The cardiologist then discussed 
several clinical findings of record.  The cardiologist 
concluded that "[the veteran] ha[d] multiple risk factors as 
outlined in addition to the cigarette smoking making the 
latter not the single causative agent for his CAD [(coronary 
artery disease)], especially in view of the striking positive 
FH [(family history)], hyperlipidemia still not well 
controlled in spite of high dose statin, and longstanding 
hypertension."  The cardiologist noted that the veteran had 
no overt evidence of coronary artery disease while in the 
service in spite of starting to smoke then.  The cardiologist 
added that it was 18 years after the veteran started to smoke 
in 1965 that he developed a myocardial infarction in 1983.  
The cardiologist opined that the veteran's claim that he 
acquired a nicotine dependence in service was valid but that 
nicotine dependence was not the cause for the coronary artery 
disease because of the other well documented risk factors 
which taken together outweigh the cigarette smoking alone.   

In an April 2004 letter, A.V.K., M.D. reported that the 
veteran was his patient and he was known to have coronary 
artery disease, hypertension, and chronic obstructive 
pulmonary disorder.  Dr. A.V.K. noted that in his medical 
opinion, "these diseases have a possible relationship to 
smoking abuse."  The letter indicated that Dr. A.V.K. was 
associated with Diplomat American Board of Internal Medicine 
(Internal Medicine & Pulmonary Diseases).  

The Board must weigh the credibility and probative value of 
the above opinions, and in so doing, the Board may favor one 
medical opinion over the other.  Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board finds the favorable opinions of Drs. A.F.S. and 
A.V.K. unpersuasive on their face.  Drs. A.F.S. and A.V.K.'s 
opinions are no more than hypothetical opinions in that they 
note that it is "possible" that the veteran's nicotine 
dependence caused his heart disorder.  As such, Drs. A.F.S. 
and A.V.K.'s opinions are couched in terms of possibility and 
pure speculation rather than probability that the veteran's 
heart disorder was caused by his use of tobacco products due 
to nicotine dependence.  38 C.F.R. § 3.102 (2004); Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Moreover, Drs. A.F.S. 
and A.V.K. provide absolutely no rationale for the conclusion 
reached.  Consequently, Drs. A.F.S. and A.V.K.'s opinions do 
not have the requisite degree of medical certainty.  Id. 

In contrast, the March 2003 VA cardiologist definitively 
found that the veteran's heart disorder was not proximately 
due to or the result of his use of tobacco products due to 
nicotine dependence.  The March 2003 VA cardiologist's 
opinion is not inconsistent with an earlier opinion rendered 
by a VA examiner in September 1997 (in connection with an 
unrelated compensation claim), in which the examiner 
addressed the question of whether stress permanently 
aggravated the veteran's coronary artery disease.  The 
September 1997 VA examiner responded that it was more likely 
that several other factors, including the veteran's continued 
smoking, caused his coronary artery disease.  Thus, the 
September 1997 VA examiner similarly did not find that the 
veteran's heart disorder was proximately due to or the result 
of the veteran's use of tobacco products due to nicotine 
dependence.  

The Board finds the March 2003 VA cardiologist's opinion 
persuasive and accords greater evidentiary weight to the 
opinion because it provides the requisite degree of medical 
certainty and it is supported by a complete and detailed 
rationale.  The Board also accords greater evidentiary weight 
to the March 2003 VA examiner's opinion because he is a 
cardiologist.  If the veteran is correct in maintaining that 
Dr. A.V.K.'s area of specialty is in "pulmonary lung 
diseases" [See Veteran's letter received by the RO in April 
2004 and Dr. A.V.K.'s April 2004 letter], then the VA 
cardiologist's opinion is of even higher probative value 
because the medical question involved relates to his area of 
specialty-cardiology.  As for Dr. A.F.S. (who reportedly 
treated the veteran prior to service from 1963 to 1965 and 
consequently, prior to the development of the veteran's heart 
problems) his area of specialty is not identified in the 
January 1999 letter.  

Accordingly, the Board observes that the record is absent 
competent medical evidence that the veteran's heart disorder 
is proximately due to or the result of his use of tobacco 
products due to nicotine dependence.  The record is similarly 
absent competent medical evidence of aggravation of the 
veteran's heart disorder proximately due to or the result of 
his use of tobacco products due to nicotine dependence.  

In the letter received by the RO in April 2004, the veteran 
disputes the March 2003 VA cardiologist's finding that the 
veteran's family history of heart disease is a risk factor 
for his heart disorder.  He maintains that the only members 
who succumbed to heart disease-a brother and his father-
also started smoking in the military and acquired a nicotine 
dependence during service.  The veteran also submitted 
articles from Web Md Health that addressed smoking and its 
attendant risks, including the development of heart disease.  
The veteran indicated that he obtained the articles from Dr. 
A.V.K.  As for the veteran's opinion on the cause of his 
heart disorder, the Board notes that where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Because the veteran is not a medical 
expert, his assertions of a relationship between his heart 
disorder and use of tobacco products due to an acquired 
nicotine dependence cannot constitute competent evidence of 
such a relationship.  Also, while the articles the veteran 
submitted are informative on smoking and its attendant risk 
of the development of heart disease, the articles provide 
general medical information with no specific medical linkage 
to the veteran's case rebutting  the specific medical opinion 
provided by the VA cardiologist.  

Service connection for a heart disorder is not otherwise 
warranted on a direct basis.  The veteran does not argue, and 
the evidence does not show, the onset of a heart disorder 
during active service or within the one-year presumptive 
period following the veteran's discharge from service.  
38 U.S.C.A.  §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  There is also no competent 
medical evidence of record that otherwise establishes that a 
heart disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).


III.       Heart Disorder Due to Use of Tobacco Products 
During Service

As service connection has been established for nicotine 
dependence acquired during the veteran's service, it is 
indisputable that the veteran used tobacco products during 
service.

The evidence of record, however, does not show that the 
veteran's use of tobacco products during service caused his 
currently diagnosed heart disorder.  The service medical 
records contain no complaints of heart problems and no 
findings of cardiovascular disease attributable to tobacco 
use in service.  Thus, there is no contemporaneous evidence 
that the veteran's use of tobacco in service, in and of 
itself, directly caused the veteran's heart disorder.  There 
is also no competent medical opinion relating the veteran's 
heart disorder to the veteran's in-service tobacco use from 
April 1965 to March 1967, as opposed to decades of post-
service tobacco use and other noted risks for the development 
of heart disease previously discussed.  For the same reasons 
noted above, the opinions from Drs. A.F.S. and A.V.K. do not 
constitute competent medical evidence of a causal link 
between the veteran's heart disorder and tobacco use in 
service.   

Therefore, the Board finds no basis in the current evidence 
of record for concluding that the veteran's use of tobacco 
products during service caused his currently diagnosed heart 
disorder. 


IV.	Total Disability Rating Based on Individual 
Unemployability 

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  

The Board notes that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  It is 
also the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16.  
38 C.F.R. § 4.16(b) (2004).  In determining whether a veteran 
is entitled to a total disability rating based upon 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2004); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

The veteran fails to meet the percentage criteria for a TDIU.  
The veteran has a combined evaluation of 60 percent for the 
following service-connected disabilities:  inguinal hernia, 
left, post operative, rated as 30 percent disabling; left 
carpal tunnel syndrome, rated as 30 percent disabling; right 
carpal tunnel syndrome, rated as 20 percent disabling; and 
nicotine dependence, rated as noncompensable.  None of the 
foregoing disabilities is rated at 40 percent or more.  Also, 
the disability evaluations for the service-connected carpal 
tunnel syndrome disabilities when combined together (to 
include the bilateral factor of 4.4 percent) with the hernia 
disability evaluation, do not result in sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a)(1)-(4) 4.25, 4.26 (2004).   

The evidence of record does not otherwise show that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2004).  

The record reflects that the veteran retired from the 
Cleveland police department in 1985, following a heart 
attack.  In 1992, the veteran attempted to establish a new 
career as an accountant under the VA Vocational 
Rehabilitation Chapter 31-Work-Study Program, but he 
eventually developed the service-connected carpal tunnel 
syndrome of the hands/wrists and he discontinued.  The 
veteran's DD Form 214 shows that the veteran attended all 
four years of high school.  Through VA, the veteran pursued 
some course work at a community college for accounting.  At 
the Board videoconference hearing, the veteran contended that 
he had not been able to find employment since 1985.  The 
veteran also testified that he sought employment from 
"numerous places," including the "National Security 
Transportation" and "the phone company in town," but he 
was turned down "due to these conditions."  The veteran 
affirmed that he had to take physicals for the prospective 
jobs, and he believed that the underlying reason for his 
rejection was his affirmative answer to the question of 
whether he ever had a heart attack.  

The Board has no reason to doubt that the veteran's service-
connected disabilities cause him discomfort and may limit his 
efficiency in certain tasks.  This alone, however, does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor that takes the veteran's case 
outside of the norm.  38 C.F.R. §§ 3.321(b), 4.1, 4.15, 4.16 
(2004); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For 
example, the veteran has not undergone numerous surgeries for 
his carpal tunnel syndrome and hernia, according to testimony 
he provided at the Board videoconference hearing.  The 
veteran seems to place some significance on his heart 
disorder as a factor in his ability to obtain employment, but 
the Board is prohibited from considering nonservice-connected 
disabilities in determining whether the veteran's service-
connected disabilities preclude him from obtaining 
employment.  

As the Court explained in Van Hoose, the sole fact that the 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  4 Vet. App. at 363.  A high rating in itself 
is a recognition that the service-connected impairment makes 
it difficult to obtain and keep employment.  Id.  The Board 
finds no circumstances in the record that would place the 
veteran in a different category from other veterans similarly 
rated.  The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id. 

There is no medical evidence that the manifestations of the 
veteran's service-connected disabilities result in marked 
functional impairment or adversely affect his industrial 
capabilities in a way or to a degree other than that 
addressed by VA's Rating Schedule.  There is no medical 
opinion that the veteran is unemployable solely due to his 
service-connected disabilities.  Nor does the evidence show 
that his service-connected disabilities alone have caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  

The Board acknowledges the veteran's contention that he 
cannot work due to his service-connected disabilities, but 
the veteran's contention is at odds with the objective 
medical evidence of record that shows that the veteran has 
moderate carpal tunnel syndrome and no exceptional or unusual 
factor associated with the hernia rendering the regular 
schedular standards impracticable.  The Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the evidentiary record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  The 
Board places less weight or probative value on the veteran's 
statements concerning the symptoms from his service-connected 
disabilities than it does on the objective medical reports.  
Thus, the Board finds that the probative medical evidence 
establishes that the veteran is not currently precluded from 
securing and following substantially gainful employment as 
the result of his service-connected disabilities.  

As the preponderance of the evidence is against all of the 
veteran's claims, the "benefit of the doubt" doctrine is 
not applicable, and the claims must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).










ORDER

Service connection for a heart disorder as due to service-
connected nicotine dependence acquired in service is denied.

Service connection for a heart disorder as due to the use of 
tobacco products during service is denied. 

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


